FILED
                             NOT FOR PUBLICATION                             APR 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



JERMAINE EDWARD CASEY,                            No. 07-16594

               Petitioner - Appellant,            D.C. No. CV-04-04749-PJH

  v.
                                                  MEMORANDUM *
JULIE BROWN,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Northern District of California
                     Phyllis J. Hamilton, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant's
request for oral argument is denied.
      California state prisoner Jermaine Edward Casey appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

      Casey contends that the trial court violated his due process and confrontation

rights by refusing to allow defense counsel to cross-examine a witness regarding

whether she had made prior false accusations of sexual assault. The record

demonstrates that the trial court considered legitimate state concerns in reaching its

decision, and therefore the California state court’s decision rejecting this claim was

neither contrary to, nor an unreasonable application of, clearly established Supreme

Court law, nor was it an unreasonable determination of the facts in light of the

evidence. See 28 U.S.C. § 2254(d); see Fowler v. Sacramento County Sheriff’s

Dept., 421 F.3d 1027, 1038-39 (9th Cir. 2005) (holding that trial court’s weighing

of legitimate state interests was not “contrary to” clearly established Supreme

Court law).

      AFFIRMED.




                                           2                                    07-16594